Citation Nr: 0902042	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  96-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess 20 percent for 
lumbosacral strain with spondylosis and lumbar stenosis 
(hereinafter, "low back disorder") prior to October 30, 
2004, and to rating in excess of 40 percent therefrom.

2.  Entitlement to service connection for cervical spine 
stenosis with spondylosis (hereinafter, "cervical spine 
disorder"), to include as secondary to the service-connected 
low back disorder and/or service-connected bilateral pes 
cavus.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions promulgated in 
December 1994 and September 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) at Indianapolis, 
Indiana.

The Board observes that the veteran also perfected an appeal 
on the issue of entitlement to service connection for 
conjunctivitis, to include photophobia.  However, service 
connection was established for this disability by a September 
2006 rating decision.  In view of the foregoing, this issue 
has been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This case was previously before the Board in January 2001 and 
August 2003, when it was remanded for additional development.  
Although the Board regrets further delay in this case, for 
the reasons stated below development is still required for a 
full and fair adjudication of the appeal.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board finds that 
additional development is required in order to comply with 
these duties.

With respect to the low back disorder, the Board observes, as 
an initial matter, that a decision was recently issued in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  No such 
notification has been provided to the veteran in the course 
of this appeal.  Accordingly, a remand is required to insure 
that the veteran has been provided with all information which 
may aid in his appeal.

The Board further observes that the veteran was last accorded 
a VA examination of his low back disorder for disability 
evaluation purposes in October 2004.  As it has been more 
than four years since that evaluation, the Board is of the 
opinion that the evidence of record may not accurately 
reflect the current nature and severity of this disability.  
Moreover, for the reasons stated below, the Board concludes 
that an additional examination is required regarding the 
veteran's claim of service connection for a cervical spine 
disorder.  As the veteran's claim is that the disability is 
secondary to the service-connected low back disorder, any 
examination of that disability would require competent 
medical findings of the low back in order to resolve the 
issue.  

In regard to the service connection claims, the Board 
observes that service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, as noted above the veteran has contended that 
the cervical spine disorder is secondary to the service-
connected low back disorder and/or the service-connected 
bilateral pes cavus.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The Board remanded both the cervical spine and allergic 
rhinitis claims in August 2003 for VA medical examinations to 
address the etiology of the claimed disabilities.  Although 
the veteran underwent VA medical examinations in October 
2004, the findings of these examinations are insufficient for 
resolution of this appeal.  

In regard to the allergic rhinitis, the relevant VA examiner 
opined that it was at least as likely as not that the veteran 
developed chronic rhinitis as a result of injury during 
service, specifically the history of nasal fracture, which 
could lead to a chronic rhinitis and chronic nasal 
obstruction.  The claim was denied in the July 2008 
Supplemental Statement of the Case (SSOC) on the basis that 
no nasal fracture was documented in the service medical 
records.  Nevertheless, the Board previously noted in August 
2003 that the service medical records showed that the veteran 
was treated on several occasions for breathing problems 
evaluated as nasal congestion, nasal obstruction, or 
deflection of nasal septum, cause undetermined, and in May 
1963, underwent a septectomy.  It is not clear whether the 
current rhinitis is causally related to the confirmed in-
service breathing problems.  Moreover, it appears from the VA 
examiner's statement that the rhinitis may be due to the 
deflected septum for which the veteran did undergo surgery 
during active service.  Consequently, this examination does 
not appear to be in accord with the directives of the August 
2003 remand.

Similarly, the examiner who conducted the October 2004 VA 
examination of the spine indicated that additional films of 
the lumbar spine, as well as MRIs of the lumbar and cervical 
spine, were necessary in order to resolve the issue of 
secondary service connection.  No addendum to this 
examination appears to be on file.  The July 2008 SSOC 
essentially acknowledged that the October 2004 VA examination 
was incomplete.  However, it continued to deny the claim on 
the basis that a prior VA examination of July 2002 indicated, 
on a "definite" basis, that the veteran's cervical spine 
disorder was not secondary to the service-connected low back 
disorder or bilateral pes cavus.  Although this is an 
accurate description of the July 2002 VA examiner's opinion, 
the Board observes that it is not clear from that opinion 
whether the cervical spine disorder was aggravated by the 
service-connected disabilities pursuant to Allen, supra.  
More importantly, this does not change the fact that the 
October 2004 VA examination is not in accord with the 
directives of the August 2003 remand.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "a remand by ... the Board confers on 
the veteran or other claimant, as a matter of law, 


the right to compliance with the remand orders.  We hold 
further that a remand by ... the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Consequently, a remand is 
required to ensure that the veteran is accorded VA 
examinations which are in compliance with the prior remand 
directives.  Moreover, these examinations are necessary 
because it is still unclear from the competent medical 
evidence of record whether service connection is warranted 
for either the veteran's cervical spine disorder or his 
allergic rhinitis.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the case is REMANDED for the following 
action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that 


includes an explanation as to the 
information or evidence needed to 
establish an increased rating for his 
service-connected low back disorder, as 
outlined by the holding of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his low back, 
cervical spine, and rhinitis since 
October 2004.  After securing any 
necessary release, obtain those records 
not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate both his low back and 
cervical spine disorders.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner should indicate 
in the examination report that the claims 
folder was reviewed.

In regard to the low back disorder, it is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  
Further, the examiner should specifically 
state whether the veteran has ankylosis 
of the spine.

With respect to the cervical spine 
disorder, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the disability was 
caused by or aggravated by the service- 


connected low back disorder and/or 
bilateral pes cavus.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the cervical 
spine disorder was aggravated by either 
service-connected disability, the 
examiner should identify the level of 
disability caused by the service-
connected disability, to the extent 
possible.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  The veteran should also be accorded a 
VA medical examination to address the 
current nature and etiology of his 
allergic rhinitis.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination; the 
examiner should indicate in the 
examination report that the claims folder 
was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the disability was incurred in or 
aggravated by the veteran's active 
service.  

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in July 
2008, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

